United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/533,188
Filing Date: 05 Jun 2017
Appellant(s): Hester et al.



__________________
Laura R. Gordon
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed April 19th, 2022 appealing from the Office action mailed October 13th, 2021. 
(1) Real Party in Interest
A statement identifying by name the real party in interest is contained in the brief.

(2) Related Appeals and Interferences
The examiner is not aware of any related appeals, interferences, or judicial proceedings, which will directly affect or be directly affected or have a bearing on the Board's decision in the pending appeal.

(3) Summary of Claimed Subject Matter
The examiner has no comment on the summary of claimed subject matter contained in the brief.

(4) Grounds of Rejection to be Reviewed on Appeal
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal.  However, the 103(a) rejection of claims 1-18, 21-26, 32-33, and 37-40 over Smith et al. (WO 2013/184681 A1) in view of Tanno et al. (Drug Development & Industrial Pharmacy, 2004, Vol. 30, N9. 1, pgs. 9-17) and Allawadi et al. (IJPSR, 2013, Vol. 4, No. 6, pgs. 2094-2105) set forth in the Final Office Action is withdrawn.  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(5) Evidence Relied Upon
The following is a listing of the evidence (e.g., patents, publications, Official Notice, and admitted prior art) relied upon in the rejection of claims under appeal:
 2014/0100256 A1
Lorenz et al.
2014

J. Clin. Oncol., 2013, 
Vol. 31, No. 28, Abstract

Drug Development & Industrial Pharmacy, 2004, Vol. 30, No. 1, pgs. 9-17

Rathkopf et al.




Tanno et al.

2013




2004







(6) Grounds of Rejection
The following ground(s) of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18, 21-26, 32-33, and 37-40 are rejected under U.S.C. 103(a) as being unpatentable over Lorenz et al. (U.S. 2014/0100256 A1, previously cited) in view of Rathkopf et al. (J. Clin. Oncol., 2013, Vol. 31, No. 28, Abstract, previously cited) and in view of Tanno et al. (Drug Development and Industrial Pharmacy, 2004, Vol. 30, No. 1, pgs. 9-17, previously cited).  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Lorenz et al. teach formulation of enzalutamide and their use in hyperproliferative disorders (see abstract).  Importantly, Lorenz et al. teach that enzalutamide is an androgen receptor signaling inhibitor that is used for treating castration-resistant prostate cancer (see paragraphs 0014-0015).  Lorenz et al. teach a solid dispersion and a method for making said composition having the properties such as improvement solubility and absorption of enzalutamide, and a pharmaceutical composition containing the solid dispersion which has dissolution stability (see paragraphs 0016-0018 and 0107). Additionally Lorenz et al. teach that the formulation can contain amorphous enzalutamide which can dissolve quickly and can lead to higher oral bioavailability and such amorphous compound can be prepared by any known means, including spray-drying, hot melt extrusion, and precipitation from solution on addition of a non-solvent (see paragraphs 0020-0022).  Lorenz et al. also teach that the enzalutamide can be made as a pharmaceutical composition along with a vehicle and can be administered by various mode of administration including oral administration as tablets or capsules or multiparticulates (i.e. inclusive of particles; see paragraphs 0023-0024, 0092, and 0132).  Lorenz et al. also teach that enzalutamide can be provided in various dosage amounts including 160 mg (see paragraph 170).  Lorenz et al. further teach that the composition can contain enzalutamide and an effective concentration of enhancing polymer wherein the polymer includes HMPCAS in various grades M or MG (see paragraphs 0028-0031, 0066-0067, and 0073).  According to Lorenz et al. the dispersions can made by mixing the drug with the enhancing polymer and can be made by hot-melt extrusion along with solvent, high temperature fusion, and melt-congeal processes; spray coating and spray drying (see paragraphs 0074-0078).  Moreover, Lorenz et al. teach that the solid amorphous dispersions can be manipulated to be provided in a low enzalutamide-to-polymer ratios when a high total mass of drug and polymer is unacceptably large for delivery of a single tablet or capsule and wherein said enzalutamide/polymer dispersion can contain 45-55 wt% or 55-65 wt% enzalutamide and HPMCAS-M can be in an amount of 60% (i.e. inclusive a 1:1 ratio of drug to polymer; or a ratio of 1:3 of drug to polymer; see paragraphs 0089-0091; 0159, 0164, and 0179). Lorenz et al. further teach that the solid amorphous dispersions can have fine particles and thus the size can be manipulated dependent on the bulk specific volume of the solid amorphous dispersion (see paragraphs 0092-0093).  Moreover, Lorenz et al. teach the use of various solvents or mixtures thereof including methanol and tri-chloroethane (see paragraphs 0079).  
                                                                                	
	Lorenz et al. do not specifically teach the use of Apalutamide or ARN-509 in conjunction with the polymer HPMCAS.  Additionally, Lorenz et al. do not teach the use of the HPMCAS-LG or the use of HPMCAS-LF or specific dosage amounts of ARN-509.  

	The examiner however contends that substituting dichloroethane for the trichloro-ethane of Lorenz is obvious as substitution for one known equivalent for another is obvious and would have yielded predicted results.  Moreover, determining the correct ratio of dichloromethane and methanol to 4:6 is obvious as Lorenz teaches that various amounts can be manipulated and modified in order to obtain a dispersion that has enhanced stability.  Additionally, the examiner contends that one skilled in the art would have found it obvious to utilize HPMCAS-LF or LG since Lorenz et al. teach various types of HPMCAS can be utilized in the invention and said recitation encompasses various types and grades of HPMCAS including HPMCAS-LG/LF.

Lorenz et al. do not disclose the exact dosage amounts of ARN-509 as recited in the claims.  However, Lorenz et al. do teach that the dosage amount of the androgen antagonist can vary depending on the subject, clinical condition, severity of disease, and thus can be determined (see paragraph 0023).  Consequently, it is well within the purview of the skill of the artisan at the time of the invention to adjust the concentration and dosage amount of enzalutamide in the composition during the course of routine experimentation so as to obtain the desirable type of dispersion.  

While the exact percentage of the ingredients are not disclosed by Lorenz, it is generally noted that differences in concentration and dosage amount do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such concentration or dosage amount is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Given that applicant did not point out the criticality of specific ranges or percentages of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum dosage amount.

Rathkopf was provided to demonstrate that ARN-509 is equivalent to Enzalutamide and is also a known androgen receptor antagonist that can be used for similar purposes as enzalutamide; i.e. for the treatment of castration-resistant prostate cancer (see abstract).  ARN-509 was taught by Rathkopf to be administered in an amount ranging from 30 mg to 480 mg including 240 mg and 300 mg wherein 240 mg was found to be the maximum efficacious dose (see abstract).  Consequently, one skilled in the art would have found it obvious to substitute ARN-509/Apalutamide for enzalutamide in the dispersion of Lorenz et al. given that substitution of one known element for another is obvious and would have yielded predictable results.

As for the selection of the type of HPMCAS, the examiner refers to Tanno et al. who teach that hypromellose acetate succinate or HPMCAS as an aqueous enteric coating polymer material that has unique characteristics in terms of dissolution behavior in buffers of varying pH values and wherein such polymer is well known in the art to be used in solid dispersions (see pg. 10, left col.).  Tanno et al. compared HPMC vs. HPMCAS and found that HPMCAS had the highest drug dissolution rate (see pg. 11, right col., and pg. 12, figures 3-4).  Importantly, Tanno et al. demonstrated that solid dispersion containing HPMCAS retained the highest level of drug dissolution even after high temperature storage and high humidity conditions (see pg. 13, right col.).  Importantly, Tanno et al. teach that HPMCAS comes in 3 different ratios of succinoyl and acetyl groups commercially (i.e. LF, MF, and HF; see pg. 15, right col.) and Tanno et al. further teach that it may be necessary to determine the optimum substituent ratio (i.e. select the best ratio: LF, MF, HF) for each active ingredient (see pg. 16, left col. and table 1).  Additionally, Tanno et al. teach that the drug ratio to polymer can be provided in an amount of 1:1, 1:2 (see pg. 15, fig. 7 and pg. 16, left col.).  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to substitute ARN-509 for enzalutamide in the dispersion of Lorenz given that both compounds are androgen receptor antagonists used for the same purpose and substitution of one equivalent for another would have yielded predictable results.  Additionally, one skilled in the art would have found it obvious to select HPMCAS-LG or LF since Tanno et al. teach that each active ingredient can be selected appropriately according to the active ingredient.  Thus, given the teachings of Lorenz, Rathkopf, and Tanno, one of ordinary skill would have been motivated to substitute ARN-509 for enzalutamide with the reasonable expectation of providing a dispersion that possesses high solubility and absorption rate.

 (7) Response to Argument
A.  Rejection under 35 USC 103.
 (1)  Appellants submit that unrebutted evidence was provided that showed ARN-509 and enzalutamide are not equivalent.  Particularly, Applicant argues that Rathkopf does not mention once enzalutamide or any similarities between ARN-509 and enzalutamide or any other anti-androgen.
The arguments proffered above by the Examiner are reiterated and incorporated by reference herein.  The Examiner maintains that irrespective of applicant’s arguments the prior art references do indeed render obvious applicant’s invention.  With respect to the characterization of Rathkopf by Appellant, the examiner maintains that Rathkopf was provided to demonstrate the similarity of the two drugs which belong to the same class of active pharmaceutical ingredients (API).  Specifically, the examiner contends that ARN-509 and enzalutamide are structurally similar but not identical. As such, they are not expected to have the exact properties but rather behave similarly or possess similar properties.  Additionally, enzalutamide and ARN-509 are both known as androgen receptor signaling inhibitors and both known to have the same function where they are both useful in treating castration-resistant prostate cancer.  Consequently, because the Examiner has demonstrated an art recognized functional equivalent comparison between enzalutamide (i.e. same class of compounds), both used for treating resistant prostate cancers, and in light the structural similarity between the two compounds, the examiner maintains that a prima facie case of obviousness has indeed been established.  While Appellant continues to argue that structural differences between ARN-509 and enzalutamide would have dissuaded one skilled in the art to blindly substitute ARN-509 for enzalutamide, the examiner again reiterates that the compounds belong to the same API class, have the same function, and have the same core structure.  “It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams 36 F.2d 436, 438 (CCPA 1929).   Based on these similarities, one skilled in the art would have indeed found it obvious to substitute ARN-509 for enzalutamide in a solid dispersion as they are known equivalents.  While appellant attempts to demonstrate that the lipid profile of enzalutamide is different from that of ARN-509, the examiner points out that they are expected to be different since they are two different compounds.  However, as can be seen from Appellant’s lipophilicity table on pg. 6 of the Appeal Brief, there is no contrasting difference between the two API.  
Moreover, the examiner reminds appellant that nowhere in the specification or the declaration did applicant provide any evidence of unexpected results or that enzalutamide achieves substantially different properties than the claimed drug.  Furthermore, the examiner reminds appellant that any differences between the claimed invention and the prior art is expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 718.02(c}. Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious.” /d. at 301, 213 USPQ at 536. Furthermore, "Obviousness does not require absolute predictability of success." /d. at 903, 7 USPQ2d at 1681.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
As for Appellant’s arguments that the Examiner erroneously focus on the state of the art from the perspective of someone who prescribes drug rather than formulates them, such statement is moot as it is irrelevant what the drug’s mechanism of action is especially since the claims are directed a composition (i.e. a solid dispersion).  Contrary to appellant’s arguments, the claims are not directed to a method but rather to a composition comprising a specific API and a specific polymer.   Nowhere in the claims is the mechanism of action being recited and nowhere in the specification did applicant demonstrate that the mechanism of action of ARN-509 has any bearing on whether such composition can be formulated.  Thus, it is irrelevant to focus on the mechanism of action of ARN-509 and such argument is thus moot.  
With respect to Appellant’s reference to Dr. Verreck’s affidavit stating that differences in chemical structure  between two APIs could result in differences in how the API behaves, could alter the chemical and physical stability profile of the API in the dispersion as well as bioavailability, and could produce differences in the chemical and physical properties of the two APIs in a solid dispersion, the examiner again maintains that such statements are conclusory statements as appellant failed to demonstrate any reduction in bioavailability, contrasting chemical and physical reactivity between the two APIs, or any contrasting behaviors. 
Since Applicant has yet to provide any evidence of unexpected results to rebut the showing of prima facie obviousness, the examiner maintains that such claims are indeed obvious.  Moreover, the examiner contends that Applicant has not provided any evidence that the properties of ARN-509 and enzalutamide differ to such an extent that the difference is really unexpected. Furthermore, Applicant is arguing limitations that are not claimed as the remarks states difference in chemical structure could alter the physical and chemical stability profile of the API in solid dispersions as well as its bioavailability, yet the claims do not recite any specific bioavailability, dissolution rate and/or stability. 
Consequently, the examiner maintains that in light of the close structure similarity between the two compounds, given that both enzalutamide and ARN-509 belong to the same non-steroidal antiandrogen class of compounds, and given that both drugs are used for treating castration resistant prostate cancer, one skilled in the art would have indeed found it obvious to substitute ARN-509 for enzalutamide in the dispersion of Lorenz given that both compounds are androgen receptor antagonists used for the same purpose and substitution of one equivalent for another would have yielded predictable results. 

(2)  Appellants submit that selection of HPMCAS would not have been obvious given that its solubility-enhancing effect was not reasonably predictable and that Lorenz would not have led one of ordinary skill in the art to select HPMCAS.

Again, the examiner contends that such arguments are not found persuasive as the Examiner maintains that the claims were rejected over a combination of references comprising Lorenz in view of Rathkopf and Tanno. Moreover, the examiner maintains that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lorenz teaches formulation of enzalutamide and their use in hyperproliferative disorders (see abstract).  Lorenz further teaches that enzalutamide is an androgen receptor signaling inhibitor (i.e. similar to ARN-509) that is used for treating castration-resistant prostate cancer (see Lorenz paragraphs 0014-0015; again used for the same purpose as ARN-509).  Importantly, Lorenz et al. teach a solid dispersion (i.e. similar to the instant claims) and a method of making said composition having the properties of improved solubility and improved absorption of enzalutamide and a pharmaceutical composition containing the solid dispersion which has dissolution stability (i.e. rendering obvious the solid dispersion being claimed in the instant invention; see paragraphs 0016-0018, 0020-0024, and 0170).  Lorenz teaches various modes of administration, various means of preparing the amorphous compound, enzalutamide, and Lorenz provides various dosage amounts to be administered (see Lorenz, paragraphs 0092, 0132, and 0170).  Of interest, the examiner reminds applicant that Lorenz explicitly teaches pharmaceutical compositions comprising a solid dispersion containing enzalutamide and at least one polymer, wherein the polymer is inter alia hydroxypropyl methyl cellulose acetate succinate or HPMCAS (see Lorenz, paragraphs 0003, 0067-0068, and 0073).  Particularly, Lorenz teaches that for best performance of the amorphous enzalutamide, it is best that the amorphous dispersion is substantially above storage temperate of the composition and thus desirable to use a polymer that has high Tg such as HPMCAS (i.e. explicitly taught by Lorenz to be useful in the solid dispersion; see paragraph 0072-0073).  
Additionally, Tanno et al., a secondary reference, further support the notion why one skilled in the art would have found it obvious to select HPMCAS.  Specifically, Tanno et al. teach that HPMCAS is a polymer with unique characteristic in terms of dissolution behavior in buffers of varying pH and well-known in the art to be used in solid dispersions (see Tanno pg. 10, left col.).  When compared to other polymers such as HPMC, Tanno teaches that HPMCAS had the highest drug solution rate (see Tanno, pg. 11, right col., and pg. 12, figs. 3-4).  Importantly, Tanno teaches that solid dispersion containing HPMCAS retained the highest level of drug dissolution even after high temperature storage and high humidity conditions (see Tanno, pg. 13, right col.).  Finally, Tanno teaches that HPMCAS comes in various different ratios of succinoyl and acetyl groups commercial grades and may be necessary to determine the optimum substituent ratio for each active ingredient (i.e. select the ratio: LF, MF, HF, etc..; suggesting that it is obvious to select LG) (see Tanno, pg. 16, left col., and table 1).  Thus in light of the teachings of Tanno, one skilled in the art would have indeed found it obvious to select HPMCAS as the polymer since Lorenz teaches that it is desirable to use polymers such as HPMCAS that have high Tg and in view of Tanno who teaches that solid dispersions containing HPMCAS retained the highest level of drug dissolution even after high temperature storage and high humidity conditions.  While Appellant keeps arguing that Chavan reflects the state of the art that other polymers other than HPMCAS are used in solid dispersions, the examiner maintains that such arguments were and remain unpersuasive as the prior art Lorenz explicitly teaches a solid dispersion having the properties of improved solubility and absorption of enzalutamide and a composition that has dissolution stability (see Lorenz, paragraphs 0016-0018).  Lorenz further teach the use of a concentration-enhancing polymer of which HPMCAS is taught as one such polymer.  Finally, Tanno teaches that solid dispersions containing HPMCAS retained the highest level of drug dissolution.  Based on the aforementioned facts, the examiner maintains that irrespective of Chavan, one skilled in the art would have indeed found it obvious to select HPMCAS as the polymer to be added to solid dispersions containing an androgen receptor signaling inhibitor API since Tanno teaches that such dispersion would result in increased drug dissolution properties.  
Attention is further directed to the prior art reference Allawadi, which is of record, and which reflects the state of the art of solid dispersion and previously provided by the Examiner.  Specifically Allawadi teach that solid dispersions are known in the art to avoid limited drug absorption and poor membrane permeation rate after oral administration and thus useful in enhancing solubility and permeability of poorly permeable drugs (see Allawadi, pg. 2094, right col., and pg. 2095, left col.).  Importantly, Allawadi reflects the state of the art by stating that solid dispersions are desirable and offer several advantages including improvement drug bioavailability, increased efficiency, increased dissolution rate, stability rate, and absorption rate (see Allawadi, pg. 2102).  Thus, contrary to Appellant’s arguments that one of ordinary skill would not have a reasonable expectation of success in formulating ARN-509:HPMCAS as a solid dispersion, the examiner maintains that because it is established that solid dispersions help to enhance stability and dissolution rate, in light of Lorenz who teaches that other androgen receptor signaling inhibitor API compounds can be combined with certain concentration enhancing polymers inter alia HPMCAS to improve said properties, and in further view of Tanno et al. who teach that solid dispersions containing HPMCAS possess the highest level of drug dissolution one skilled in the art would have indeed found it obvious to substitute ARN-509 for enzalutamide and further add HPMCAS as the polymer and would have had a reasonable expectation of success with said combination. 

(3)  Appellants submit that AR-509: HPMCAS demonstrates improved dissolution relative to the formulation of Lorenz.

With respect to Applicant’s arguments that the evidence shows a surprising improvement in dissolution for the instant dispersion and that the dissolution rate in instant figure 5 is contrastingly different from that delineated in table 4 of the instant specification, the examiner contends that based on the description of example 17 and the description of the dissolution test delineated in examples 25-26 of Lorenz, the methodology are contrastingly different (i.e. differences in manufacturing process, tablet hardness, excipients, etc…).  First, the solvent and surfactants used in Lorenz are contrastingly different from that used in the instant invention which would then affect the intrinsic properties of the API and thus affect the dissolution of said drug product.  Additionally, example 26 shows that the paddle method at 50 rpm used 300 ml of 0.03N HCL at pH 1.2 and which was later changed to pH 6.8 and 900 mL (see Lorenz paragraphs 254-255).  The instant invention on the other hand used a Paddle Apparatus at 75 rpm in 900 mL of 9.5% (w/v) CTAB in 0.05M sodium phosphate buffer pH 4.5). Moreover, nowhere in the specification did applicant demonstrate that the particle sizes of Lorenz and that of the instant invention are the same.  Since it is well-established that dissolution rate is a function of both solubility and particle size of a drug, absent demonstration from Appellant that the actual tablet being used and method of conducting such experiment is similar no real comparison can be made between the prior art and the instant invention.  Thus, the examiner maintains that given that the instant invention used contrasting excipients in its formulation, possessed contrasting manufacturing process, and possessed contrasting test conditions including lack of disclosure on particle size, hardness, etc.., one skilled in the art would have found it obvious that the two compositions would not necessarily possess the same dissolution rate.  Since applicant has yet to provide a side by side comparison of enzalutamide and ARN-509 utilizing the same method, apparatus, and excipients utilized in the dissolution testing of the instant invention, the examiner contends that no true conclusion can be made on the purported improvement in dissolution being claimed by applicant.  Consequently, the examiner maintains that the 103(a) rejection over Lorenz in view of Rathkopf and Tanno remains proper. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/SAMIRA J JEAN-LOUIS/           Primary Examiner, Art Unit 1627                                                                                                                                                                                             

Conferees:
/Kortney L. Klinkel/           Supervisory Patent Examiner, Art Unit 1627                                                                                                                                                                                             
/Bennet Celsa/
Primary Examiner, TC 1600 

                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.